         6:20-cv-04335-JFA-KFM       Date Filed 02/09/21     Entry Number 49      Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

    Timothy Dale Crockett,                               C/A No. 6:20-cv-4335-JFA-KFM

                    Plaintiff,

    v.
                                                                      ORDER
     Hugh Hurwitz; United States of America;
     Kathleen Hawk-Sawyer; John Doe 1,
     Medical Director, FBOP; John Doe 2,
     Medical Director, FBOP Southeastern
     Regional Office; John Doe 3, Medical
     Committee Chairman; P. Walton-Battle;
     Public Health Services; Bureau of Prison
     Officials; Federal Authorities; and John
     and Jane Does,

                    Defendants.


            Plaintiff Timothy Crockett filed this action alleging claims pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1999). After

Defendant Hugh Hurwitz filed a motion to dismiss claims within the original complaint

(ECF No. 22), Plaintiff filed an amended complaint (ECF No. 36). Plaintiff did not respond

to Hurwitz’s motion. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), the case was referred to a Magistrate Judge for review.

            The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should deny Defendant Hurwitz’s


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
   6:20-cv-04335-JFA-KFM         Date Filed 02/09/21     Entry Number 49       Page 2 of 3




motion as moot. (ECF No. 44). The Report sets forth, in detail, the relevant facts and

standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

       Both parties were advised of their right to object to the Report, which was entered

on the docket on January 13, 2021. (ECF No. 44). The Magistrate Judge required the

parties to file objections by January 27, 2021. Id. None of the parties submitted any

objections and the time for doing so has expired. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, each party has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that Defendant’s motion to dismiss

should be denied as moot.

       After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately



 charged with making a de novo determination of those portions of the Report and
 Recommendation to which specific objection is made, and the Court may accept, reject, or
 modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
 to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
   6:20-cv-04335-JFA-KFM         Date Filed 02/09/21   Entry Number 49    Page 3 of 3




summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 44). Thus, Defendant Hurwitz’s motion

to dismiss (ECF No. 22) is denied as moot. This case is referred back to the Magistrate

Judge for further proceedings.

IT IS SO ORDERED.



February 8, 2021                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                                United States District Judge
